In an action on an insurance policy to recover for losses by reason of theft, the appeal is from an order insofar as it denied, in part, appellant’s motion to examine before trial designated witnesses. Order modified by striking therefrom the second ordering paragraph and by adding to the first ordering paragraph after the words “ that the witnesses ” the words “ Samuel Levine by adding to item “1.” in the first ordering paragraph after the words “ Arthur Rosen” the words “and Samuel Levine ”, and after the words “place of purchase ” the words “ and purchase price ”; by adding to said paragraph after item “ 4.” the words “ as to Samuel Levine ”, and by adding to said paragraph items “5.”, “6.” and “7.” as contained in the notice of motion dated January 20, 1956. As so modified, order, insofar as appealed from, affirmed, with $10 costs and disbursements to appellant; examination to proceed on five days’ notice. Under the circumstances, the appellant is entitled to examine with respect to all of the items set forth in the notice of motion. Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ., concur.